Citation Nr: 1115046	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota,.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, the Veteran submitted additional evidence.  This evidence was received by the Board in November 2010.  The Board notes, however, that the Veteran, through his representative, waived initial RO consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  There is thus no need for the Board to remand for review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran has bilateral hearing loss that is attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  

Here, the Veteran contends that his current hearing loss is attributable to noise exposure he experienced while serving on active duty.  First, the Board notes that VA audiology examination conducted in May 2006 shows a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from September 1959 to September 1961.  His DD Form 214 indicates that his military occupational specialty was heavy vehicle driver and that he was awarded a sharpshooter badge.  

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of a VA audiological examination conducted in May 2006, with an addendum added in July 2006.  The Veteran has also submitted opinions from private treatment providers dated in August 2006 and September 2010.  Review of the Veteran's service treatment records reflects that audiometric testing was not conducted at his October 1958 pre-entry medical examination or at his September 1959 entrance examination; on both those occasions, whispered voice testing revealed scores of 15 bilaterally, which was considered normal.  The Veteran did not complain of and was not treated for any problems with his hearing acuity while in service.  In July 1961, the Veteran was given an audiological evaluation at the time of his separation from active duty.  At that time, report of medical examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
5 (15)
25 (30)
LEFT
10 (25)
0 (10)
-5 (5)
0 (10)
20 (25)

He also had scores of 20 (30) and 15 (25) in the right and left ears respectively at 6000 Hertz.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The record also contains report from a May 2006 VA audiological examination.  That report reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing.  The audiologist noted the Veteran's history of noise exposure in service, including noise from the heavy trucks he drove and from weapons fire, and his post-service occupational noise exposure from farming.  The Veteran reported that his tinnitus began in the military; however, no such assertion as to the onset of his hearing loss was recorded.  Audiometric testing revealed bilateral sensorineural hearing gloss.  At the time of the initial examination in May 2006, the Veteran's service treatment records were unavailable for the audiologist to review.  She opined that, given the lack of audiometric testing from the Veteran's time in service, it was at least as likely as not that "some of the Veteran's hearing loss is related to military noise exposure."  However, upon receipt of the Veteran's service treatment records, including the separation audiological examination described above, the audiologist issued an addendum opinion in July 2006.  In that opinion, the audiologist stated that, given the normal results of the Veteran's 1961 separation audiogram by VA standards, "it is not likely that [the Veteran's] hearing loss is related" to his military service.  

The Veteran has also submitted opinions from private treatment providers dated in August 2006 and September 2010.  The August 2006 letter reflects that the Veteran reported to the private audiologist that his hearing loss had become "more pronounced" in the years since service.  The audiologist diagnosed the Veteran with bilateral hearing loss and opined that that it "is possible that the hearing loss may have been caused by his exposure to loud sounds going back to the military."  Similarly, the September 2010 letter, from a different private audiologist, provides a diagnosis of bilateral hearing loss and reflects the Veteran's complaint of having had "much trouble hearing people since being in the military."  However, the audiologist noted that the Veteran reported having had difficulty hearing others due to the ringing in his ears that began during active duty, not to any reported hearing loss.  The audiologist noted that the Veteran reported wearing hearing aids since "shortly after leaving the military" and opined that the Veteran's "loss of hearing is possibly from when he was in the military."  In addition, the Veteran's wife submitted a statement in October 2007 in which she stated that the Veteran had had hearing problems since "shortly after he got out of the service" and has worn hearing aids for many years.  Similarly, the Veteran has stated on multiple occasions during the pendency of the appeal that he has worn hearing aids for approximately 40 years.

Upon consideration of the above evidence, the Board finds that a grant of service connection for bilateral hearing loss is warranted.  Although the VA examiner indicated that the Veteran's separation audiological examination documented "normal" hearing acuity, the examiner qualified the statement by saying that it was normal "by VA standards."  It appears that what the examiner meant was that the separation audiogram did not meet the definition of impaired hearing as set forth in 38 C.F.R. § 3.385.  As noted by the Veteran's representative, requiring that defective hearing be shown in accordance with § 3.385 at separation from service is an incorrect application of the law and regulations.  The United States Court of Appeals for Veterans Claims (Court), in the case of Hensley v. Brown, 5 Vet. App. 155 (1993), pointed out that defective hearing is clinically indicated when puretone thresholds are over 20 decibels notwithstanding VA's definition of impaired hearing in § 3.385.  Hensley at 157.  

Here, the Veteran had thresholds exceeding 20 decibels in both ears at 500, 4000, and 6000 Hertz when he was examined for separation from service in 1961.  As noted by the Court, this "indicate[s] some degree of hearing loss."  Id.  Consequently, given that the Veteran meets § 3.385 currently and because he had noise exposure in service that two clinicians have identified as a possible cause of his hearing loss, the Board finds that it is as likely as not that currently shown hearing loss is traceable to military service.  His separation examination reflects what appears to be the beginning of decreased hearing acuity, and he has reported noticing problems shortly after service.  With resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


